 

F|LED
uNiTED sTATEs DisTRlcT couRT Febmary 27l 2019 /
EAsTERN DisTRicT oF cALiFoRNiA t

CLERK, US DSITRICT COURT
EASTERN D|STR|CT OF
CALIFORN|A

 

 

UN|TED STATES OF A|V|ER|CA, Case NO. 2119-mj-00036-KJN

P|aintiff,

V. ORDER FOR RELEASE OF
PERSON |N CUSTODY

NARCO LO|V|ACK GALLON,

Defendant.

 

 

TO: UN|TED STATES MARSHAL:
This is to authorize and direct you to release NARCO LOMACK GALLON
Case No. 2:19-mi-00036-KJN Charges 18 USC § 3583 from custody for the
following reasons:
Release on Persona| Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

_ Appearance Bond with 10% Deposit
Appearance Bond with Surety
m Corporate Surety Bail Bond
(Other): Supervised Release conditions as stated on
the record in open court and previously imposed

Defendant to report to Probation Office in Oakland at

1200 PM on 2/23/2019.

lssued at Sacramento Ca|ifornia on Feby/ 27, 2019 at 2: 00 PM
///*L.»-/'~'“'°\----~_""_‘

|\/lagistrate J/ ge Kenda|| J Newman

 

 

 

